Lexington Bldg. Co. LLC v Precision Glass & Metal Works Co., Inc. (2014 NY Slip Op 06362)
Lexington Bldg. Co. LLC v Precision Glass & Metal Works Co., Inc.
2014 NY Slip Op 06362
Decided on September 25, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 25, 2014Tom, J.P., Friedman, Renwick, Gische, Clark, JJ.


12720 105971/10

[*1] Lexington Building Co. LLC, et al., Plaintiffs-Respondents,
vPrecision Glass & Metal Works Co., Inc., et al., Defendants, The Phoenix Insurance Company, Defendant-Appellant.
An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Milton A. Tingling, J.), entered on or about April 15, 2013,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated August 22, 2014,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: SEPTEMBER 25, 2014
CLERK